Title: To Thomas Jefferson from Jean Antoine Gautier, 25 May 1793
From: Gautier, Jean Antoine
To: Jefferson, Thomas



Monsieur
Paris 25e May 1793.

J’eus l’honneur de répondre au mois d’octobre dernier à la lettre que vous avies pris la peine de m’écrire. Je vous fis part, Monsieur, des circonstances qui empêchoient Mr. Romilly de pouvoir promettre une montre telle que celle que vous desiriés plutôt que dans l’espace de huit à neuf mois et je vous priai de vouloir bien me donner vos ordres à ce Sujet, ainsi que pour le prix qu’il fixoit à 35 Louis.
Le Change Sur Londres ayant considerablement baissé depuis Décembre, ce prix Seroit devenu trés mediocre; mais Mr. Romilly que j’ai depuis cette époque diverses fois entretenu de cette Commission; m’a témoigné qu’il ne pouvoit S’en occuper, et en effet, outre les circonstances publiques, il a éprouvé des chagrins domestiques qui l’ont fort détourné de tout objet d’application: Il m’a témoigné d’ailleurs qu’il Se fût fait un vrai plaisir de travailler pour un aussi bon apppréciateur du bon ouvrage et de l’industrie, et qu’il regrettoit d’autant plus de ne pouvoir faire cette montre pour le présent.
Je puis, Monsieur, vous donner de bonnes nouvelles de la Santé de Messs. et Mes. Grand et de Monsr. Le Veillard. Ces familles vous prient d’agréer leurs obeissances: Le fils de Mr. Le Veillard Se dispose à partir pour Philadelphie, où il prendra part à un des Etablissemens de Commerce que des maisons Françoises y projettent.
Les amis de l’humanité, Si cruellement affectés par les maux qu’elle éprouve en Europe, trouvent au moins de la douceur a penser qu’au delà des mers, il est une grande nation qui prospère par les arts de la paix et qui est heureuse par les Sages institutions qu’elle S’est données. Veuillés agréer les Sentimens respectueux avec lesquels j’ai l’honneur d’etre Monsieur Votre trés humble & trés obeissant Serviteur

J: A: Gautier

